UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
KIMBERLY A. RICHARD CASE NO. 2:18-CV-01257
VERSUS JUDGE JAMES D. CAIN, JR.

LA DEP’T CHILDREN & FAMILY MAGISTRATE JUDGE HANNA
SERVICES

JUDGMENT

For the reasons stated in the Report and Recommendation [doc. 30] of the
Magistrate Judge previously filed herein and after an independent review of the record, a
de novo determination of the issues, and consideration of the objections filed herein, and
having determined that the findings are correct under applicable law;

IT IS ORDERED that the Motions to Dismiss [doc. 22] be GRANTED IN PART
and DENIED IN PART, with plaintiffs claims relating to the alleged denials of
promotions in 2015 DISMISSED WITH PREJUDICE as prescribed under the LEDL
and unexhausted under Title VII, and that the motion be DENIED in all other respects.

THUS DONE in Chambers on this _e2 4 day of < ss aly , 2019.

C7 EE

C— JAMES D. CAIN, JR.
UNITED STATES DISTRICT JUDGE
